EXHIBIT 99 DIME COMMUNITY BANCSHARES REPORTS EARNINGS FOR FOURTH QUARTER AND FISCAL YEAR ENDED DECEMBER 31, 2008 Fourth Quarter 2008 Core Diluted EPS of $0.22; Fiscal Year 2008 Core Diluted EPS of Brooklyn, NY – January 23, 2009 - Dime Community Bancshares, Inc. (Nasdaq: DCOM) (the "Company"), the parent company of The Dime Savings Bank of Williamsburgh (the "Bank" or "Dime"), today reported net income of $5.3 million, or 16 cents per diluted share, for the quarter ended December 31, 2008, compared to $8.4 million, or 25 cents per diluted share, for the quarter ended September 30, 2008 and $5.4 million, or 17 cents per diluted share, for the quarter ended December 31, 2007. Core earnings, which approximated reported earnings during the three months ended both September 30, 2008 and December 31, 2007, were $0.22 during the quarter ended December 31, 2008.During the quarter ended December 31, 2008, the Company recorded a non-recurring other-than temporary impairment charge related to two pooled bank trust preferred securities.The charge reduced non-interest income by $3.2 million and after-tax net income by $1.7 million during the period.These securities were performing in accordance with their contractual terms as of December 31, 2008, and had paid all contractual cash flows since the Bank’s initial investment. In management’s judgment, however, the credit quality of the collateral pool underlying two of the securities had deteriorated during the most recent quarter to the point that full recovery of the Bank’s initial investment was considered to be uncertain.
